The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is not support in the elected embodiment of figure 1a for the claimed limitation of “a second capacitor connected between the gate electrode of the second transistor and the first conductive line”, as recited in claim 3, as admitted by applicants on 05/09/2022. 
There is not support in the elected embodiment of figure 1a for the claimed limitation of “a discharge line”, as recited in claims 10 and 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (6,515,644).Regarding claim 1, Kim teaches in figures 5, 6 and related text an array substrate, comprising a plurality of conductive lines and an electrostatic protection circuit 10 on a base substrate (inherently therein), 
at least two of the plurality of conductive lines being connected through the electrostatic protection circuit 10, and 
two conductive lines connected to the electrostatic protection circuit being a first conductive line and a second conductive line, respectively, 
wherein the electrostatic protection circuit comprises a first transistor T2, a second transistor T1, and a first capacitor C1, 
a first electrode of the first transistor T2, a first electrode of the second transistor T1 and a gate electrode of the second transistor T1 are connected to the second conductive line (the line on the left), and 
a second electrode of the first transistor T2, a second electrode of the second transistor T1 and a gate electrode of the first transistor T2 are connected to the first conductive line (the line on the right), and 
the first capacitor C1 is connected between the gate electrode of the first transistor T2 and the second conductive line (the line on the left),
the array substrate further comprises a gate insulating layer (inherently therein), wherein the gate electrode of the first transistor is on a side of the base substrate, the gate insulating layer is on a side of the gate electrode of the first transistor away from the base substrate, an active layer(inherently therein) of the first transistor is on a side of the gate insulating layer away from the base substrate, and a first extension portion (part of the second conductive line) of the second conductive line is on a side of the active layer of the first transistor away from the base substrate.

Park et al. do not explicitly state that forming the device on a base substrate, and do not explicitly state forming the first extension portion of the second conductive line and a portion of the gate electrode of the first transistor constitute the first capacitor, the first extension portion of the second conductive line serving as a first electrode plate of the first capacitor, and the portion of the gate electrode of the first transistor serving as a second electrode plate of the first capacitor, in Kim’s device in order to simplify the processing steps of making the device and in order to reduce the size of the device.

It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the device on a base substrate in Kim’s device, in order to be able to build and use the device.
It would also have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first extension portion of the second conductive line and a portion of the gate electrode of the first transistor constitute the first capacitor, the first extension portion of the second conductive line serving as a first electrode plate of the first capacitor, and the portion of the gate electrode of the first transistor serving as a second electrode plate of the first capacitor, in Kim’s device in order to simplify the processing steps of making the device and in order to reduce the size of the device.

Regarding claim 15, Kim teaches in figures 5, 6 and related text a display device.

Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kim (6,515,644) in view of Ha (2002/0057392).Regarding claim 3, Kim teaches in figures 5, 6 and related text substantially the entire claimed structure, as applied to the claims above, except using a second capacitor connected between the gate electrode of the second transistor and the first conductive line.
Ha teaches in figure 3C and related text using a second capacitor C2 connected between the gate electrode G1 of the second transistor and the first conductive line.
Ha and Kim are analogous art because they are directed to ESD devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to connect a second capacitor between the gate electrode of the second transistor and the first conductive line, as taught by Ha, in Kim’s device, in order to improve the device characteristics.


Response to Arguments
1.	Applicants argue that the rejections of claims 3, 10, and 14 overcame because applicants have incorporated claim 2 into claim 1. 

1.	The rejections of claims 3, 10, and 14 were not overcome by incorporating claim 2 into claim 1, because the claimed limitations as recited in claims 3, 10, and 14 read on different embodiments.

2.	Applicants argue that Kim does not teach that “the first extension portion El of the second conductive line 222 and a portion of the gate electrode 211d of the first transistor T1 constitute the first capacitor C1, the portion of the gate electrode 211d of the first transistor TI serving as a second electrode plate of the first capacitor C1”, because “FIG. 5 and FIG. 6 in Kim are circuit diagrams rather than a diagram showing a physical stacked structure of transistors and capacitors, therefore each of FIG. 5 and FIG. 6 in Kim does not disclose or teach the physical stacked structure of the array substrate, that is, the additional feature in claim 2”. 

2.	The claim does not recite semiconductor layers (except a substrate) forming a physical stacked structure of transistors and capacitors.  Therefore, figures 5 and 6 of Kim teach the claimed structure.
 
3.	Applicants argue regarding figures 9 and 12 of Kim that “Kim does not disclose which one of the transistors T1, T2, T3 is related to capacitor C1; Secondly, no matter which one of the transistors T1, T2 or T3 is related to the capacitor C1, the two electrode plates of capacitor C1 are composed of the source and drain electrodes of the transistor, rather than the gate electrode of the transistor”. 

3.	The rejection of the claims does not rely on figures 9 and 12 of Kim.   Figures 5 and 6 depict the relationship between transistors T1, T2 and capacitor C1.

4.	Applicants argue Kim does not disclose the additional feature of claim 2.

4.	The rejection acknowledges that Kim does not teach all the elements recited in claim 2.  However, the rejection recites that it would be obvious for an artisan to form said elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
11/23/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800